Exhibit 10.77
 
 
Terms of Lender Agreement


This Lender Agreement ("Agreement") is entered into by and between OrangeHook,
Inc. ("OrangeHook"), a Florida corporation with headquarter offices at 319 Barry
Ave. S., Ste. 300, Wayzata, MN 55391 and Richard Bernstein ("Bernstein") of , MN
(collectively, the "Parties") on January 19, 2017 ("Date of Origination").


The Parties agree as follows:


1. Bernstein will loan $300,000 (the "Loan") to OrangeHook.


2. In consideration for this amount, OrangeHook will pay Bernstein 20 basis
points per day until the Loan is repaid no later than February 15, 2017 ("Loan
Period"); provided, however, that the amount owed to Bernstein will be a minimum
of $12,000 in interest, even if the Loan is repaid prior to twenty (20) days
from the Date of Origination, plus the principal amount of $300,000.


3. Regardless of the source, the first $300,000 of any monies received will be
paid to Bernstein upon receipt and Bernstein's receipt of such amount will
constitute a payment under this Agreement.  The amount of the Loan will be
reduced on a dollar-for-dollar basis upon Bernstein's receipt of any payments
from OrangeHook under this Agreement.




Agreed to and Accepted By:


OrangeHook, Inc.
 

 


/s/      David C. Carlson                                                   
Date:   01/19/2017
           David C. Carlson
 
Title:  CFO
             
/s/       Richard Bernstein                                                 
Date:   01/19/2017
            Richard Bernstein
     





 

 
Page 1 of 3

--------------------------------------------------------------------------------


 

 
 
STATE OF MINNESOTA
DISTRICT COURT
   
COUNTY OF HENNEPIN
FOURTH JUDICIAL DISTRICT

 

 
 
Richard Bernstein
 
Plaintiff,
 
vs.
 
OrangeHook, Inc., a Minnesota corporation
 
Defendant.
 
 
Court File No. ______________
 
CONFESSION OF JUDGMENT
AND VERIFIED STATEMENT
OF ORANGEHOOK, INC.
 



 
Pursuant to Minn. Stat. § 548.22, Defendant OrangeHook, Inc., a Florida
corporation ("Defendant"), hereby executes the following Confession of Judgment
and Verified Statement in favor of Plaintiff Richard Bernstein ("Plaintiff"),
and in connection herewith, states and stipulates as follows:
 
1.          The Defendant executed and delivered to Plaintiff a Lender Agreement
dated January 19, 2017, in the original principal amount of Three Hundred
Thousand dollars ($300,000.00) (the "Lender Agreement"), with all amounts owed
under the Lender Agreement being due and payable in full on February 15, 2017. 
A true and correct copy of the Lender Agreement is attached hereto as Exhibit A
and incorporated herein.
 
2.          If the Defendant fails to make any payment required to be made by
the Defendant under the Lender Agreement on the date when due, Defendant agrees
that a judgment may be entered without notice in favor of Plaintiff and against
Defendant in the amount of Three Hundred Thousand dollars ($300,000.00) less any
payments received by Plaintiff pursuant to the Lender Agreement, plus all
interest accrued thereon, together with any and all costs of collection and
reasonable attorneys' fees that Plaintiff incurs in enforcing this judgment.


Dated: January 19, 2017
 
 
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 




STATE OF MINNESOTA)
                                              ) ss.
COUNTY OF HENNEPIN)
 
 
OrangeHook, Inc., a Florida corporation
 
 


By: /s/ David C.
Carlson                                                                                      
             David C. Carlson, Its Chief Executive Officer




David C. Carlson, being duly sworn on oath deposes and states that he is the
Chief Financial Officer of OrangeHook, Inc., a Florida corporation, that he has
signed the foregoing Confession of Judgment on behalf of OrangeHook, Inc.; that
such corporation is indebted to Richard Bernstein in the amount of Three 
Hundred Thousand and no/100ths dollars plus accrued interest  ($300,000 plus
accrued interest) less any payments made by said corporation pursuant to the
Lender Agreement; that the facts stated in the Confession of Judgment are true
and correct; and he willingly and voluntarily executed this Confession of
Judgment on behalf of said corporation.
 
 
 
 
/s/ David C.
Carlson                                                                         
          David C. Carlson



 
 
 
 
Page 3 of 3

--------------------------------------------------------------------------------